Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 1 of 16




         EXHIBIT 32
      Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 2 of 16




            UNITED STATES PATENT AND TRADEMARK OFFICE


             BEFORE THE PATENT TRIAL AND APPEAL BOARD


                      HUAWEI TECHNOLOGIES CO., LTD.,
                                Petitioner,

                                          v.

                  WSOU INVESTMENTS, LLC D/B/A BRAZOS
                     LICENSING AND DEVELOPMENT,
                              Patent Owner.


                                Case IPR2021-00229
                                U.S. Patent 8,429,480



                 PATENT OWNER POWER OF ATTORNEY

      Pursuant to 37 CFR § 42.10(b), a Power of Attorney is submitted herewith.

Patent Owner WSOU Investments, LLC d/b/a Brazos Licensing and Development

hereby appoints the following practitioners as its attorneys to transact all business in

the United States Patent and Trademark Office associated with Inter Partes Review of

U.S. Patent No. 8,429,480:
       Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 3 of 16



                   Patent Owner’s Lead and Back-up Counsel
Lead                        Ryan Loveless (Reg. No. 51,970)
                            Etheridge Law Group
                            2600 E. Southlake Blvd., Ste. 120-324
                            Southlake, TX 76092
                            ryan@etheridgelaw.com
                           972-292-8303
First Back-up              Jeffrey A. Stephens (Reg. No. 56,254)
                           Etheridge Law Group, PLLC
                           2600 E. Southlake Blvd., Ste. 120-324
                           Southlake, TX 76092
                           jstephens@etheridgelaw.com
                           469-547-7323
Back-up                     Brett Mangrum (Reg. No. 64,783)
                            Etheridge Law Group
                            2600 E. Southlake Blvd., Ste. 120-324
                            Southlake, TX 76092
                            brett@etheridgelaw.com
                            469-401-2659
Back-up                    James Etheridge (Reg. No. 37,614)
                           Etheridge Law Group
                           2600 E. Southlake Blvd., Ste.120-324
                           Southlake, TX 76092
                           jim@etheridgelaw.com
                           817-470-7249
Back-up                    Brian Koide (Reg. No. 41,123)
                           Etheridge Law Group
                           2600 E. Southlake Blvd., Ste. 120-324
                           Southlake, TX 76092
                           brian@etheridgelaw.com
                           703-565-2852
Back-up                    Jeffrey Huang (Reg. No. 68,639)
                           Etheridge Law Group
                           2600 E. Southlake Blvd., Ste. 120-324
                           Southlake, TX 76092
                           jeff@etheridgelaw.com
                           972-292-8303
      Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 4 of 16




         The individual signing below has the authority to execute this document on

behalf of Patent Owner WSOU Investments, LLC d/b/a Brazos Licensing and

Development.


                                            Respectfully submitted,




                                            Stuart Shanus for WSOU
                                            Investments, LLC d/b/a Brazos
                                            Licensing and Development



                        CERTIFICATE OF SERVICE

      I certify that the foregoing Patent Owner Power of Attorney was served on

Petitioner’s counselors of record by electronic notification to:

      IPR35548-0130IP1@fr.com
      PTABInbound@fr.com
      hawkins@fr.com




Date: November 30, 2020                    / Ryan Loveless /
                                           Ryan Loveless
                                           ryan@etheridelaw.com
                                           Reg. No. 51,970
                                           Counsel for Patent Owner
      Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 5 of 16




            UNITED STATES PATENT AND TRADEMARK OFFICE


             BEFORE THE PATENT TRIAL AND APPEAL BOARD


                             UNIFIED PATENTS, LLC
                                    Petitioner

                                          v.

                  WSOU INVESTMENTS, LLC D/B/A BRAZOS
                     LICENSING AND DEVELOPMENT
                             Patent Owner


                                Case IPR2021-00378
                                U.S. Patent 8,179,960


                 PATENT OWNER POWER OF ATTORNEY

      Pursuant to 37 CFR § 42.10(b), a Power of Attorney is submitted herewith.

Patent Owner WSOU Investments, LLC d/b/a Brazos Licensing and Development

hereby appoints the following practitioners as its attorneys to transact all business in

the United States Patent and Trademark Office associated with Inter Partes Review of

U.S. Patent No. 8,179,960:
Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 6 of 16



     Ryan Loveless (Reg. No. 51,970)
     Etheridge Law Group
     2600 E. Southlake Blvd., Ste. 120-324
     Southlake, TX 76092
     ryan@etheridgelaw.com
    972-292-8303
    Jeffrey A. Stephens (Reg. No. 56,254)
    Etheridge Law Group, PLLC
    2600 E. Southlake Blvd., Ste. 120-324
    Southlake, TX 76092
    jstephens@etheridgelaw.com
    469-547-7323
     Brett Mangrum (Reg. No. 64,783)
     Etheridge Law Group
     2600 E. Southlake Blvd., Ste. 120-324
     Southlake, TX 76092
     brett@etheridgelaw.com
     469-401-2659
    James Etheridge (Reg. No. 37,614)
    Etheridge Law Group
    2600 E. Southlake Blvd., Ste.120-324
    Southlake, TX 76092
    jim@etheridgelaw.com
    817-470-7249


    Brian Koide (Reg. No. 41,123)
    Etheridge Law Group
    2600 E. Southlake Blvd., Ste. 120-324
    Southlake, TX 76092
    brian@etheridgelaw.com
    703-565-2852
     Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 7 of 16



          Jeffrey Huang (Reg. No. 68,639)
          Etheridge Law Group
          2600 E. Southlake Blvd., Ste. 120-324
          Southlake, TX 76092
          jeff@etheridgelaw.com
          972-292-8303




        The individual signing below has the authority to execute this document on

behalf of Patent Owner WSOU Investments, LLC d/b/a Brazos Licensing and

Development.


                                          Respectfully submitted,




                                          Stuart Shanus for WSOU
                                          Investments, LLC d/b/a Brazos
                                          Licensing and Development
      Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 8 of 16



                        CERTIFICATE OF SERVICE

      I certify that the foregoing Patent Owner Power of Attorney was served on

Petitioners’ counsel of record by electronic notification by email to:

     raghav.bajaj.ipr@haynesboone.com
     roshan@unifiedpatents.com
     jung@unifiedpatents.com
     david.mccombs.ipr@haynesboone.com
     jon.bowser.ipr@haynesboone.com
     angela.oliver.ipr@haynesboone.com

Date: December 31, 2020                    / Ryan Loveless/
                                           Ryan Loveless
                                           ryan@etheridelaw.com
                                           Reg. No. 51,970
                                           Counsel for Patent Owner
     Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 9 of 16




          UNITED STATES PATENT AND TRADEMARK OFFICE


           BEFORE THE PATENT TRIAL AND APPEAL BOARD


                         JUNIPER NETWORKS INC.
                                 Petitioner

                                       v.

                WSOU INVESTMENTS, LLC D/B/A BRAZOS
                   LICENSING AND DEVELOPMENT
                            Patent Owner


                             Case IPR2021-00538
                             U.S. Patent 7,596,140


              PATENT OWNER POWER OF ATTORNEY

      Pursuant to 37 CFR § 42.10(b), a Power of Attorney is submitted herewith.

Patent Owner WSOU Investments, LLC d/b/a Brazos Licensing and

Development hereby appoints the following practitioners as its attorneys to

transact all business in the United States Patent and Trademark Office associated

with Inter Partes Review of U.S. Patent No. 7,596,140:
Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 10 of 16




               Ryan Loveless (Reg. No. 51,970)
               Etheridge Law Group
               2600 E. Southlake Blvd., Ste. 120-324
               Southlake, TX 76092
               ryan@etheridgelaw.com
               IPTeam@etheridgelaw.com
               972-292-8303

               Jeffrey A. Stephens (Reg. No. 56,254)
               Etheridge Law Group, PLLC
               2600 E. Southlake Blvd., Ste. 120-324
               Southlake, TX 76092
               jstephens@etheridgelaw.com
               469-547-7323

               Brett Mangrum (Reg. No. 64,783)
               Etheridge Law Group
               2600 E. Southlake Blvd., Ste. 120-324
               Southlake, TX 76092
               brett@etheridgelaw.com
               469-401-2659

               James Etheridge (Reg. No. 37,614)
               Etheridge Law Group
               2600 E. Southlake Blvd., Ste.120-324
               Southlake, TX 76092
               jim@etheridgelaw.com
               817-470-7249

               Brian Koide (Reg. No. 41,123)
               Etheridge Law Group
               2600 E. Southlake Blvd., Ste. 120-324
               Southlake, TX 76092
               brian@etheridgelaw.com
               703-565-2852
    Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 11 of 16




                   Jeffrey Huang (Reg. No. 68,639)
                   Etheridge Law Group
                   2600 E. Southlake Blvd., Ste. 120-324
                   Southlake, TX 76092
                   jeff@etheridgelaw.com
                   972-292-8303


        The individual signing below has the authority to execute this document

on behalf of Patent Owner WSOU Investments, LLC d/b/a Brazos Licensing and

Development.


                                          Respectfully submitted,




                                          Stuart Shanus for WSOU
                                          Investments, LLC d/b/a
                                          Brazos Licensing and
                                          Development
     Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 12 of 16




      I certify that the foregoing was served on Petitioner’s counselors of

record by electronic notification to the email addresses identified in

Petitioner’s Mandatory Notices:

Lead Counsel
Todd M. Briggs (Reg. No. 44,040)
toddbriggs@quinnemanuel.com

 Back-Up Counsel
 Nima Hefazi (Reg. No. 63,658)
 nimahefazi@quinnemanuel.com

 Kevin Johnson (Reg. No. 38,927)
 kevinjohnson@quinnemanuel.com

 James M. Glass (Reg. No. 46,729)
 jimglass@quinnemanuel.com



Date: February 18, 2021                    / Ryan Loveless/
                                           Ryan Loveless
                                           ryan@etheridgelaw.com
                                           Reg. No. 51,970
                                           Counsel for Patent Owner
    Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 13 of 16




          UNITED STATES PATENT AND TRADEMARK OFFICE


           BEFORE THE PATENT TRIAL AND APPEAL BOARD



            ZTE Corporation, ZTE (USA), Inc., and ZTE (TX), Inc.,

                                   Petitioners

                                       v.

                WSOU INVESTMENTS, LLC D/B/A BRAZOS
                   LICENSING AND DEVELOPMENT
                            Patent Owner


                             Case IPR2021-00694
                             U.S. Patent 7,489,929


              PATENT OWNER POWER OF ATTORNEY

      Pursuant to 37 CFR § 42.10(b), a Power of Attorney is submitted herewith.

Patent Owner WSOU Investments, LLC d/b/a Brazos Licensing and

Development hereby appoints the following practitioners as its attorneys to

transact all business in the United States Patent and Trademark Office associated

with Inter Partes Review of U.S. Patent No. 7,489,929:
Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 14 of 16




               Ryan Loveless (Reg. No. 51,970)
               Etheridge Law Group
               2600 E. Southlake Blvd., Ste. 120-324
               Southlake, TX 76092
               ryan@etheridgelaw.com
               972-292-8303

               Jeffrey A. Stephens (Reg. No. 56,254)
               Etheridge Law Group, PLLC
               2600 E. Southlake Blvd., Ste. 120-324
               Southlake, TX 76092
               jstephens@etheridgelaw.com
               469-547-7323

               Brett Mangrum (Reg. No. 64,783)
               Etheridge Law Group
               2600 E. Southlake Blvd., Ste. 120-324
               Southlake, TX 76092
               brett@etheridgelaw.com
               469-401-2659

               James Etheridge (Reg. No. 37,614)
               Etheridge Law Group
               2600 E. Southlake Blvd., Ste.120-324
               Southlake, TX 76092
               IPTeam@etheridgelaw.com
               817-470-7249

               Brian Koide (Reg. No. 41,123)
               Etheridge Law Group
               2600 E. Southlake Blvd., Ste. 120-324
               Southlake, TX 76092
               brian@etheridgelaw.com
               703-565-2852
    Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 15 of 16




                   Jeffrey Huang (Reg. No. 68,639)
                   Etheridge Law Group
                   2600 E. Southlake Blvd., Ste. 120-324
                   Southlake, TX 76092
                   jeff@etheridgelaw.com
                   972-292-8303


        The individual signing below has the authority to execute this document

on behalf of Patent Owner WSOU Investments, LLC d/b/a Brazos Licensing and

Development.


                                          Respectfully submitted,




                                          Stuart Shanus for WSOU
                                          Investments, LLC d/b/a
                                          Brazos Licensing and
                                          Development
    Case 6:20-cv-00475-ADA Document 110-6 Filed 08/20/21 Page 16 of 16




                       CERTIFICATE OF SERVICE

      I certify that the foregoing was served on Petitioner’s counselors of

record by electronic notification to the email addresses identified in

Petitioner’s Mandatory Notices:

ZTE-WSOU-IPRs@finnegan.com;
lionel.lavenue@finnegan.com;
cory.bell@finnegan.com;
Bradford.schulz@finnegan.com;
mingji.jin@finnegan.com;
r.maxwell.mauldin@finnegan.com;

Date: March 25, 2021                       / Ryan Loveless/
                                           Ryan Loveless
                                           ryan@etheridgelaw.com
                                           Reg. No. 51,970
                                           Counsel for Patent Owner
